Citation Nr: 0028093	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  96-42 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151.



REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION


The veteran served on active duty from January 1954 to 
January 1980.  This matter comes on appeal from a decision of 
the Detroit VA Regional Office.


FINDING OF FACT

No additional disability resulted from the myocardial 
infarction sustained by the veteran during coronary 
angioplasty conducted at a VA medical facility in February 
1986.


CONCLUSION OF LAW

The claim for VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 as a consequence of coronary 
angioplasty conducted at a VA facility in February 1986 is 
not well-grounded. 38 U.S.C.A. §§ 1151, 5107 (West 1991); 
38 C.F.R. § 3.358  (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION


Legal Criteria 

In December 1994, the United States Supreme Court (Court) 
decided Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The Court affirmed a decision of the United States 
Court of Veterans Appeals that had invalidated the provisions 
of 38 C.F.R. § 3.358(c) as in violation of the statutory 
rights granted to veterans by Congress under 38 U.S.C.A. 
§ 1151.  Further, the Court held that VA was not authorized 
by 38 U.S.C.A. § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non-negligent 
medical treatment, as then permitted by 38 C.F.R. 
§ 3.358(c)(3).  The Supreme Court agreed with the Court of 
Veterans Appeals that the regulation cited was contrary to 
the clear language of the statue and was therefore invalid.

In March 1995, VA issued amended regulations pertaining to 
38 C.F.R. § 3.358 (1995).  These regulations were issued to 
conform to the United States Supreme Court decision in Brown 
v. Gardner.  The changes essentially deleted the requirement 
that VA be at fault or that an accident occur in order for 
compensation benefits to be payable under 38 U.S.C.A. § 1151.

Further, during the instant appeal period, new legislation 
was enacted that, in pertinent part, amended 38 U.S.C. § 1151 
with regard to what constituted a "qualifying additional 
disability" susceptible of compensation.  See Pub. L. No. 
104-204 § 422(a) and (b), 110 Stat. 2874, 292 (1996). These 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998). Where the law 
changes after a claim has been filed or reopened, but before 
the administrative or judicial process has been concluded, 
the version most favorable will apply, unless Congress 
provided otherwise or permitted the VA Secretary to provide 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The Secretary did not elect to do 
so. The veteran's claim was received in March 1991.  However, 
for the veteran's benefit, the Board notes that the 
referenced legislation serves to further restrict the 
application of 38 U.S.C.A. § 1151 and, thus, would be less 
favorable to him than the statute previously in effect.  As 
such, the Board shall apply the law in effective prior to 
October 1, 1997, in evaluating the veteran's claim.  Id.

Therefore, as the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether the veteran 
has additional cardiac disability as a result of VA 
hospitalization or medical or surgical treatment.

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, 13 Vet. App. 75 
(1999).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation. 
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

For a claim to be well grounded under the pre-amendment 
version of 38 U.S.C.A. § 1151, the veteran must provide:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  While the veteran is not required to show 
negligence, error in judgment or other fault in the medical 
treatment furnished by VA, or in this case, allegedly 
withheld, see Brown v. Gardner, 115 S. Ct. 552 (1994), he 
still has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim under the provisions of 38 U.S.C.A. § 1151 is plausible 
or capable of substantiation.  See Murphy, supra.  That is, 
the veteran must submit competent evidence that additional 
cardiac disability was incurred as the result of VA 
treatment.  38 U.S.C.A. §§ 1151, 5107(a).

Where the determinative issue involves a question of medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  A claimant cannot meet 
this burden simply by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  38 C.F.R. § 
3.358(b)(1).  Compensation will not be payable for the 
continuance or natural progress of disease or injuries for 
which the hospitalization or treatment was authorized.  38 
C.F.R. § 3.358(b)(2).

In determining whether any additional disability resulted 
from VA hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1)  It will be necessary to show that the additional 
disability is actually the result of such disease or injury, 
or aggravation of an existing disease or injury suffered as 
the result of hospitalization or medical treatment and not 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).

(2)  The mere fact of aggravation alone will not suffice to 
make the disability compensable in the absence of proof that 
it resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(2).

(3)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).


Analysis

The veteran alleges that a myoardial infarction sustained 
during coronary angioplasty at a VA medical facility in 
February 1986 resulted in additional disability in his 
preexisting heart disease. At a personal hearing at the RO in 
August 2000, he related that since the February 1986 incident 
his ability to perform activities requiring exercise have 
been limited and that his life in general has been 
increasingly restricted.

The summary of the veteran's February to March 1986 
hospitalization at the Ann Arbor VA medical Center reveals 
that on admission he had a history of coronary artery 
disease, hypertriglyceridemia, hypercholesterolemia, and 
extertional angina. On February 25, 1986, the veteran 
underwent an elective percutaneous transluminal coronary 
angioplasty of the left anterior descending artery. When a 
diagonal branch was attempted to be opened by balloon, he 
developed chest pain and infarcted. The chest pain was 
relieved with nitroglycerin. Post infarct, the veteran had 
only one mild episode of chest pain, relieved by 
nitroglycerin. 

In a medical opinion dated in July 1990, a VA Medical 
Administration Service Chief commented that side branch 
occlusion, such as the veteran's, was a relatively common and 
infrequently important complication of coronary angioplasty.

Hospital reports from the University of Michigan Medical 
Center dated from October 1991 to September 1997 concern 
treatment provided to the veteran for his heart condition and 
make only historical references to the February 1986 
angioplasty and infraction.

In February 1999, the veteran was examined by a VA 
cardiologist. Reviewing the record, he noted the February 
1986 angioplasty of the left anterior descending artery. Each 
70% lesion was reduced to approximately 30-35% stenosis.  
However, it was noted that there was slow flow in the second 
diagonal branch, and he
had chest discomfort.  This resolved in approximately two 
hours. Thus, there was a small non-Q-wave myocardial 
infarction as a complication of his angioplasty and probably 
due to interruption of flow in the second diagonal branch of 
the anterior
descending artery. Subsequent to this procedure, in 1991 the 
veteran  underwent a repeat angioplasty of the left anterior 
descending artery.  In 1993 there was an angioplasty of the 
right coronary artery.  In August 1997 he had a five-vessel 
coronary artery bypass. 

The examiner explained that the veteran had a long history of 
coronary artery disease with multiple procedures, including 
several angioplasties and a
relatively recent five-vessel coronary artery bypass 
operation.  The summarized effect of all this had been that 
he still retained normal left ventricular function, as noted 
on the echocardiogram report of February 12, 1998, and the 
only wall motion abnormality was that due to coronary bypass 
surgery.  Further, the exercise treadmill test shows his 
level of exertion was better than before his first 
angioplasty in 1986.

He added that myocardial infarctions, when severe, produce 
wall motion abnormalities and, if severe, produce overall 
reduction in left ventricular function.
However, the veteran's data showed none of the above, and his 
exercise
capacity is better than in 1986 with no evidence of 
myocardial ischemia on
treadmill testing, as opposed to before his angioplasty. 
Thus, he concluded that the occlusion, or partial occlusion, 
of his second diagonal artery had no long-term functional 
consequences by the measurements noted above.  There was no 
independent manifestation on his heart of the myocardial 
infarction that was suffered due to the lesion of his second 
diagonal coronary artery.

Clearly, it is not disputed that the veteran did sustain a 
small myocardial infarction during a coronary angioplasty 
conducted at a VA medical facility in February 1986. Although 
the veteran has contended that the myocardial infarction had 
the result of aggravating his preexisting coronary artery 
disease, no medical opinion or other competent medical 
evidence to support this position has been submitted. To the 
contrary, the VA physician who reviewed the case in July 1990 
concluded that the side branch occlusion in February 1986 was 
a common and not necessarily complication of coronary 
angioplasty. Further, the VA cardiologist in February 1999 
found that the February 1986 myocardial infarction had 
resulted in no additional impairment of cardiac function. As 
noted above, statements prepared by lay persons ostensibly 
untrained in medicine cannot constitute competent medical 
evidence to render a claim well grounded. However, the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge.  For the most part, a witness 
qualified as an expert by knowledge, skill, experience, 
training, or education must provide medical testimony.  
Espiritu.  The record does not show that the appellant 
possesses the requisite expertise to render a medical opinion 
in this case. Accordingly, the Board finds that the claim 
that the veteran incurred additional cardiac disability due 
to the February 1986 myocardial infarction is not well-
grounded. Therefore, VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 is denied. 38 U.S.C.A. 
§§ 1151, 5107; 38 C.F.R. § 3.358.


ORDER

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 is denied.



		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 

